DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Kjaer does not teach "in response to detecting that the low voltage event has ended, starting, by the controller, a “I” timer defining a time period after which the reduced thrust limit is allowed to be increased to a higher thrust limit" and "maintaining, by the controller, the reduced thrust limit of the rotor until the timer finishes expiring". 
Examiner respectfully disagrees. The applicant’s “timer” is defined as a time period (refer to “I” above). Moreover, in FIG. 4, Kjaer disclose a time period “timer” from T1 to T2 & a second time period “timer” from T2 to T3. In the time period “timer” T1-T2, the grid power is lost at time t1 and is recovered at time t2. In the second time period “timer” T2-T3, the grid code may specify a given recovery period 40 before which the turbine should have resumed normal operation, here shown to be before time t3 (refer to ¶ [0038-0041]). 
Therefore, Kjaer DOES teach "in response to detecting that the low voltage event has ended [at T2], starting, by the controller [refer to “A” below], a timer defining a time period [time period from T2 to T3]  after which the reduced thrust limit [refer to “B” below] is allowed to be increased to a higher thrust limit [refer to “C” below]" and "maintaining, by the controller [refer to “A” below], the reduced thrust limit [refer to “B” below] of the rotor until the timer finishes expiring [at T2]".
Applicant alleges that Kjaer does not teach a timer being started. 
Examiner respectfully disagrees. Kjaer discloses a “timer started” when the fault is detected at T1.
Applicant alleges that Kjaer does not teach that a timer is used to track when the grid fault or the recovery period ends. At best, Kjaer teaches that the recovery period starts and ends at certain times, but Kjaer does not teach that a timer is used to indicate these times. 
Examiner respectfully disagrees. The applicant’s claims nor the specification recites any “tracking”.
Applicant alleges that Kjaer does not teach "increasing the thrust limit of the rotor in response to the timer finishing expiring". 
Examiner respectfully disagrees. At T2, the time period “timer is expiring” until T3 and the blades pitch is set back to the aerodynamically optimal pitch angle before the end of the recovery period “increasing the thrust limit of the rotor”.
Applicant alleges, that Kjaer does not teach every feature of the claims. Additionally, to the extent the Office Action equates the claimed "thrust limit" with a thrust.
Examiner respectfully disagrees. In wind turbine systems, a thrust is the axial force applied by the wind on the rotor of a wind turbine. Kjaer applies axial force from winds on the rotor of the a wind turbine when “keeping rotor speed below a given overspeed threshold (refer to Kjaer ¶ [0039]). Finally, the applicant does not describe what is the “thrust limit”. Therefore, the “thrust limit” is disclosed since the speed is kept below a given overspeed.    
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, 11, 13, 17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjaer (US 2018/0320663).


Regarding Claim 1, Kjaer disclose a method for stabilizing a rotor of a wind turbine during a time period following a low voltage event [The control system of the turbine may be implemented to detect a fault of the utility grid ... In a fault event where the grid voltage drops … thus in the fault mode the rotor blades will move away from the aerodynamically optimal pitch angle] (¶ [0039]), the method comprising: 
detecting, by a controller of a wind turbine [“A” – The control system of the turbine may be implemented to detect a fault of the utility grid], an occurrence of a low voltage event [In a fault event where the grid voltage drops] (¶ [0038-0039]); 
reducing, by the controller [refer to “A” above], a thrust limit of a rotor of the wind turbine in response to detecting the occurrence of the low voltage event [“B” In a fault event where the grid voltage drops, the controller can no longer use the power to control the speed and the blades will pitch out to avoid the overspeed, thus in the fault mode the rotor blades will move away from the aerodynamically optimal pitch angle] (¶ [0039]); 
in response to detecting that the low voltage event has ended [At time t2, the grid fault ends], starting, by the controller [refer to “A” above], a timer defining a time period after which the reduced thrust limit is allowed to be increased to a higher thrust limit [“C” Upon detection that the grid has recovered at time t2, the turbine is controlled in a recovery mode which aims at ensuring that the pitch angle is back to the aerodynamically optimal pitch angle before the end of the recovery period] (¶ [0040-0041]); 
maintaining, by the controller [“A”], the reduced thrust limit of the rotor until the timer finishes expiring [before the end of the recovery period] (¶ [0041]); and 
increasing the thrust limit of the rotor in response to the timer finishing expiring [the turbine is controlled in a recovery mode which aims at ensuring that the pitch angle is back to the aerodynamically optimal pitch angle before the end of the recovery period] (¶ [0040-0041]).
Regarding Claim 5, Kjaer disclose the method of claim 1 [see rejected Claim 1], 
wherein the time period is shorter than ten seconds [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (¶ [0038]).
Regarding Claim 7, Kjaer disclose the method of claim 1 [see rejected Claim 1], 
wherein the thrust limit is reduced with a predefined rate [As mentioned, during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (¶ [0040]).
Regarding Claim 8, Kjaer disclose a control system for stabilizing a rotor of a wind turbine during a time period following a low voltage event [The control system (“A”) of the turbine may be implemented to detect a fault of the utility grid ... In a fault event where the grid voltage drops … thus in the fault mode the rotor blades will move away from the aerodynamically optimal pitch angle] (¶ [0039]), the control system comprising: 
an arrangement for detecting an occurrence of a low voltage event, and for detecting that the low voltage event has ended [Upon detection that the grid has recovered at time t2, the turbine is controlled in a recovery mode which aims at ensuring that the pitch angle is back to the aerodynamically optimal pitch angle before the end of the recovery period] (¶ [0040-0041]); and 
a controller [“A”] for reducing a thrust limit of a rotor of a wind turbine during at least part of the low voltage event, for starting, in response to detecting that the low voltage event has ended [At time t2, the grid fault ends, and the recovery of the utility grid is detected], a timer defining a time period after which the reduced thrust limit is allowed to be increased to a higher thrust limit [Upon detection that the grid has recovered at time t2, the turbine is controlled in a recovery mode which aims at ensuring that the pitch angle is back to the aerodynamically optimal pitch angle before the end of the recovery period], for maintaining the reduced thrust limit of the rotor until the timer finishes expiring, and for increasing the thrust limit of the rotor in response to the timer finishing expiring [the turbine is controlled in a recovery mode which aims at ensuring that the pitch angle is back to the aerodynamically optimal pitch angle before the end of the recovery period] (¶ [0040-0043]).
Regarding Claim 11, Kjaer disclose the control system according to claim 8 [see rejected Claim 8], 
wherein the controller is adapted to reduce the thrust limit with a predefined rate [As mentioned, during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (¶ [0040]).
Regarding Claim 13, Kjaer disclose a computer program product for performing an operation when the computer program product is run on a microprocessor of a control system of a wind turbine (Claim 19), the operation comprising: 
detecting an occurrence of a low voltage event [In a fault event where the grid voltage drops] (¶ [0038-0039]); 
reducing a thrust limit of a rotor of the wind turbine in response to detecting the occurrence of the low voltage event [In a fault event where the grid voltage drops, the controller can no longer use the power to control the speed and the blades will pitch out to avoid the overspeed, thus in the fault mode the rotor blades will move away from the aerodynamically optimal pitch angle] (¶ [0039]); 
in response to detecting that the low voltage event has ended [At time t2, the grid fault ends, and the recovery of the utility grid is detected], starting a timer defining a time period after which the reduced thrust limit is allowed to be increased to a higher thrust limit [Upon detection that the grid has recovered at time t2, the turbine is controlled in a recovery mode which aims at ensuring that the pitch angle is back to the aerodynamically optimal pitch angle before the end of the recovery period] (¶ [0040-0041]); 
maintaining the reduced thrust limit of the rotor until the timer finishes expiring, thereby stabilizing the rotor [before the end of the recovery period] (¶ [0041]); and 
increasing the thrust limit of the rotor in response to the timer finishing expiring [the turbine is controlled in a recovery mode which aims at ensuring that the pitch angle is back to the aerodynamically optimal pitch angle before the end of the recovery period] (¶ [0040-0041]).
Regarding Claim 17, Kjaer disclose the computer program product of claim 13, 
wherein the time period is shorter than ten seconds [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (¶ [0038]).
Regarding Claim 19, Kjaer disclose the computer program product of claim 13 [see rejected Claim 13],
wherein the thrust limit is reduced with a predefined rate [As mentioned, during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (¶ [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer (US 2018/0320663) according to Claim 1 & 8 and in further view of Egedal (US 2010/0140941).
Claims 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer (US 2018/0320663) according to Claim 1 & 8 and in further view of Egedal (US 2010/0140941).
Regarding Claim 6, Kjaer discloses the method of claim 1 [see rejected Claim 1].
Kjaer does not discloses wherein the reduced thrust limit is at least 20% lower than the higher thrust limit.
Egedal disclose the reduced thrust limit is at least 20% lower than the higher thrust limit [Further, when the described rotational speed controlling device is used the yaw moment can be reduced by approximately 30%] (¶ [0021]).
One of ordinary skilled in the art would recognize that thrust is a force where increasing or decreasing a speed would also increase or decrease the thrust. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to control to prevent an over speed situation, including over thrust. 
Regarding Claim 18, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13].
Kjaer does not discloses wherein the reduced thrust limit is at least 20% lower than the higher thrust limit.
Egedal disclose the reduced thrust limit is at least 20% lower than the higher thrust limit [Further, when the described rotational speed controlling device is used the yaw moment can be reduced by approximately 30%] (¶ [0021]).
One of ordinary skilled in the art would recognize that thrust is s force where increasing or decreasing a speed would also increase or decrease the thrust. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to control to prevent an over speed situation, including over thrust.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832